DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/19/2019, 01/16/2020, 02/13/2020, 03/03/2020, 05/27/2020, 07/27/2020 and 01/04/2021 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the battery, pinned beam, a connected transistor/piezo circuit, and method steps must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
Claim 6 is objected to because of the following informalities:  The limitation “mechanically couples the proofmass to the spring” should read “mechanically couples the proofmass to a spring”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1 and 11, the terms “standby mode” and ”active mode” used throughout the claims are unclear because there is no generally agreed upon definition of what 
“inhibiting the generation of the second voltage when the MEMS is in the active mode” (¶ 0012)
“returning the proofmass to the rest position when the MEMS is in the active mode” (¶ 0012)
the proofmass is referred to as being in…  standby equilibrium state when the MEMS is in the standby mode” (¶ 0019)
“voltage applied to the capacitor during the standby mode causes the spacing between the plates of the capacitor to shrink” (¶ 0020)
“the application of an external force to the MEMS when the MEMS is in the standby mode causes the proofmass to be displaced” (¶ 0020)
“the voltage generated by the piezoelectric material is sufficiently large to turn on transistor 10 of FIG. 1 and cause the MEMS 200 to transition from the stand-by mode to wake-up or active mode” (¶ 0027).

The examiner believes the modes do not exclusively define these conditions. For example: an application of an external force to the MEMS when the MEMS is in a mode other than standby mode would also cause the proofmass to be displaced. For this reason, the examiner believes the metes and bounds of the claim are not clearly set forth. Similar claims are likewise rejected. Dependent claims are likewise interpreted and rejected.


Regarding claim 6, the term "near" is a relative term which renders the claim indefinite. The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, examiner interprets the phrase “near-buckling” to mean “buckling”. Similar limitations are likewise rejected and interpreted.

Regarding claim 7, the limitation “first voltage pushes a pinned beam” is unclear if the push is an electromagnetic force pushing directly on the pinned beam due to the electric field associated with the potential difference or the push is a mechanical force of a capacitor electrode pushing on the pinned beam due the potential difference of the electrodes. Further, it is unclear if the pinning is a further limitation of the degrees of freedom of the beam or a descriptor for differentiating beams. For the purpose of examination, the examiner interprets the “pinned beam” as “beam”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-13, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohguro (US 20060098059).

Regarding claim 1, Ohguro discloses, in figures 61 and 65, a MEMS ((150), ¶ 0299, “MEMS element”) comprising: a capacitor (30); a proofmass ((22a, 27), ¶ 0304, Ohguro’s center actuator acts as a weight, examiner notes Ohguro’s alternative 27 acts as a weight) adapted to be displaced by a first distance from a rest state in response to a first voltage (¶ 0307, although Ohguro’s capacitor is intended to sense a distance change between electrodes as the weight is displaced relative to the cavity in a z direction, the examiner contends a voltage applied across the electrodes would generate a displacement of the weight) applied to the capacitor (30); and a piezoelectric material (20) adapted to generate a second voltage in response to an external force 
Examiner notes the limitations "adapted to be displaced by a first distance from a rest state in response to a first voltage applied to the capacitor" and "adapted to generate a second voltage in response to an external force applied to the MEMS" are functional language type limitations. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.
Examiner notes that the limitation: “said second voltage causing the MEMS to transition from a standby mode to an active mode of operation” is an intended use type statements. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. In this case, a structure necessary for a mode transition has not been claimed. See MPEP 2114.
If applicant does not agree with the examiner's anticipation rejection, one of ordinary skill in the art would know that application of a voltage to an air gap parallel plate capacitor with at least one flexible electrode would cause the flexible electrode to flex, changing the width of the air gap. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to use the knowledge of one of ordinary skill in the art with Ohguro’s MEMS to test the response of the piezoelectric actuators. Doing so would increase the discovery of faulty sensors, increasing the average accuracy of marketed sensors.

Regarding claim 2, Ohguro discloses, in figures 61 and 65, said proofmass (22a, 27) is adapted to be displaced by a second distance in response to the external force thereby causing the 

Regarding claim 3, Ohguro discloses, in figures 61-62 and 65, a spring (see figures 61-62 and 65, examiner notes Ohguro depicts thin insulating layers connecting side actuators to the center weight, further Ohguro depicts these layers flexing in figure 62, therefore the examiner construes Ohguro’s thin insulating connecting layers to form springs) coupling the proofmass (22a, 27) to the piezoelectric material (20).

Regarding claim 5, Ohguro discloses, in figure 63, transistor (40) is adapted to turn on a current path (the examiner asserts MOS transistors are fully turned on when the gate voltage is large enough to put the transistor in saturation, further when in saturation, the transistor’s gate/drain channel is a current path).
Examiner notes the limitation "adapted to generate a current when turned on" is functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.
Examiner notes that the limitation: “to cause the MEMS to transition to the active mode of operation” is an intended use type statements. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.



Regarding claim 7, Ohguro discloses, in figures 61-62 and 65, said first voltage (¶ 0307, although Ohguro’s capacitor is intended to sense a distance change between electrodes as the weight is displaced relative to the cavity in a z direction, the examiner contends a voltage applied across the electrodes would generate a displacement of the weight) pushes (see previous comment, examiner notes as Ohguro’s first electrode is displaced downward the third insulator is pushed downward) a beam (see figure 61-65, examiner notes Ohguro’s third insulating film below the center actuator or capacitor provides support to said elements as a beam) that mechanically couples the proofmass (22a, 27) to the spring (see figures 61-62 and 65, examiner notes Ohguro depicts thin insulating layers connecting side actuators to the center weight, further Ohguro depicts these layers flexing in figure 62, therefore the examiner construes Ohguro’s thin insulating connecting layers to form springs).

Examiner notes the limitation "adapted not to generate the second voltage when the MEMS is in the active mode of operation" is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.
If applicant does not agree with the examiner's anticipation rejection, one of ordinary skill in the art would know when the piezo elements are not distorted, zero voltage is generated. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to use the teaching of www.electric4u.com when considering the piezoelectric element behavior that no induced charge forms when a piezoelectric element is unstressed, thus no induced electric potential is present with Ohguro’s MEMS define a state when no second voltage is generated. Doing so would increase the knowledge of the MEMS operating states.

Regarding claim 10, Ohguro discloses, in figures 61 and 65, said proofmass (22a, 27) returns to the rest state when the MEMS is in the active mode of operation (¶ 0305-0308, Ohguro’s piezo elements and capacitor exert forces when charged and change voltages when displaced from their uncharged, non-displaced states, the examiner asserts Ohguro’s center piezo actuator and capacitor will be in a rest state when uncharged and non-displaced).


Regarding claim 11, Ohguro discloses, in figures 61 and 65, a method of operating a MEMS ((150), ¶ 0299, “MEMS element”), the method comprising: displacing a proofmass ((22a, 27), ¶ 0304, Ohguro’s center actuator acts as a weight, examiner notes Ohguro’s alternative 27 acts as a weight) by a first distance from a rest state in response to a first voltage (¶ 0307, although Ohguro’s capacitor is intended to sense a distance change between electrodes as the weight is displaced relative to the cavity in a z direction, the examiner contends a voltage applied across the electrodes would generate a displacement of the weight) applied to a capacitor (30) disposed in the MEMS (150); generating a second voltage in response to an external force (¶ 0305, examiner notes voltages across Ohguro’s actuators change in response to the application of X and Y direction inertial forces) applied to the MEMS (150); and.
Examiner notes that the limitation: “causing the MEMS to transition from a standby mode to an active mode of operation in response to the generation of the second voltage” is an intended use type statements. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. In this case, a structure necessary for a mode transition has not been claimed. See MPEP 2114.


Regarding claim 12, Ohguro discloses, in figures 16 and 65, displacing the proofmass (22a, 27) by a second distance in response to the external force thereby causing the piezoelectric material to generate the second voltage (¶ 0306, Ohguro’s capacitor gap is distorted when a force is applied in a Z direction causing a change in voltage).

Regarding claim 13, Ohguro discloses, in figure 62, transferring a force (¶ 0305-0306, examiner notes forces exerted in the Z direction act on the piezo elements 22b-22c) caused by the second displacement of the proofmass (22a, 27) to the piezoelectric material (20) via a spring (see figures 61-62 and 65, examiner notes Ohguro depicts thin insulating layers connecting side actuators to the center weight, further Ohguro depicts these layers flexing in figure 62, therefore the examiner construes Ohguro’s thin insulating connecting layers to form springs) disposed in the MEMS (150).

Regarding claim 16, Ohguro discloses, in figures 61-62 and 65, causing a buckling condition (see figure 62A, examiner notes Ohguro’s third insulating film below the center 

Regarding claim 17, Ohguro discloses, in figure 61-62 and 65, pushing (examiner notes as Ohguro’s first electrode is displaced downward the third insulator is pushed downward) a beam (see figure 61-65, examiner notes Ohguro’s third insulating film below the center actuator or capacitor provides support to said elements as a beam) that mechanically couples the proofmass (22a, 27) to the spring (see figures 61-62 and 65, examiner notes Ohguro depicts thin insulating layers connecting side actuators to the center weight, further Ohguro depicts these layers flexing in figure 62, therefore the examiner construes Ohguro’s thin insulating connecting layers to form springs) in response to the first voltage (¶ 0307, although Ohguro’s capacitor is intended to sense a distance change between electrodes as the weight is displaced relative to the cavity in a z direction, the examiner contends a voltage, such as an initial charging voltage, applied across the electrodes would generate a displacement of the weight).


If applicant does not agree with the examiner's anticipation rejection, one of ordinary skill in the art would know when the piezo elements are not distorted, zero voltage is generated. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to use the teaching of www.electric4u.com when considering the piezoelectric element behavior that no induced charge forms when a piezoelectric element is unstressed, thus no induced electric potential is present with Ohguro’s MEMS defining a state when no second voltage is generated. Doing so would increase the knowledge of the MEMS operating states.

Regarding claim 20, Ohguro discloses, in figures 61 and 65, returning the proofmass (22a, 27) to the rest state when the MEMS (150) is in the active mode of operation (¶ 0305-0308, Ohguro’s piezo elements and capacitor exert forces when charged and change voltages when displaced from their uncharged, non-displaced states, the examiner asserts Ohguro’s center piezo actuator and capacitor will be in a rest state when uncharged and non-displaced).


Claim Rejections - 35 USC § 103
The text of the Title 35, U.S. Code can be found above.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohguro (US 20060098059; “Ohguro”) as applied to claims 1 and 11, respectively above, in view of Kymissis (US 20080283751; “Kymissis”).

Regarding claim 4, Ohguro discloses, in figure 63, a transistor (40) adapted to be turned on in response to the first voltage (¶ 0310, examiner notes Ohguro’s capacitor first electrode and transistor gate are formed by the same material layer, the examiner asserts when the capacitor voltage reaches the transistor gate turn on voltage, the transistor will turn on).
However Ohguro fails to explicitly disclose a transistor adapted to be turned on in response to the second voltage.
Kymissis teaches in figure 5A, a transistor (406) adapted to be turned on in response to the first voltage (¶ 0101-0102, Kymissis piezoelectric element excitation voltage is amplified by the local transistor, the examiner construes the amplification a turning on since a none excited piezoelectric element would not generate a potential difference to be amplified)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kymissis’ scheme of sensing and amplifying a piezoelectric element excitation voltage into Ohguro’s inertial sensor to enhance the detection sensitivity. Doing so would enhance sensitivity without loading the signal down by drawing charge off of the piezoelectric film.

Regarding claim 14, Ohguro discloses, in figure 63, turning on a transistor (40) in response to the first voltage (¶ 0310, examiner notes Ohguro’s capacitor first electrode and 
However Ohguro fails to explicitly disclose turning on a transistor in response to the second voltage.
Kymissis teaches in figure 5A, turning on a transistor (406) in response to the first voltage (¶ 0101-0102, Kymissis piezoelectric element excitation voltage is amplified by the local transistor, the examiner construes the amplification a turning on since a none excited piezoelectric element would not generate a potential difference to be amplified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kymissis’ scheme of sensing and amplifying a piezoelectric element excitation voltage into Ohguro’s method to enhance the detection sensitivity of the inertial sensor. Doing so would enhance sensitivity without loading the signal down by drawing charge off of the piezoelectric film.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohguro (US 20060098059; “Ohguro”) as applied to claim 1 and 11 respectively above, in view of Cottone (US 20110074162; “Cottone”).

Regarding claim 8, Ohguro fails to explicitly disclose a battery supplies the first voltage.
Cottone teaches said first voltage is supplied by a battery (¶ 0046, examiner notes Cottone charges a variable capacitor using a battery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cottone’s scheme of using a battery to charge a variable 

Regarding claim 18, Ohguro fails to explicitly disclose said first voltage is supplied by a battery.
Cottone teaches said first voltage is supplied by a battery. (¶ 0046, examiner notes Cottone charges a variable capacitor using a battery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cottone’s scheme of using a battery to charge a variable capacitor to inform Ohguro to use a battery to charge the variable capacitor to a reference voltage. Doing so would provide the power density necessary to reach a working reference voltage increasing the precision of the Z direction sensor output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Electrical4u (www.electrical4u.com, Wayback Machine Snapshot, November 2016) teaches piezo element output is zero when not stressed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856